DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-7 are objected to because of the following informalities:  
In claim 1, line 8: “is” should be added between “loop portion” and “being moved”.
In claim 1, line 9: “is” should be added between “elongated portion” and “being moved”.
In claim 1, line 23: “one and half” should be “one and one-half” or “1.5”.
Claims 2-4 are also objected to because they depend from claim 1.
In claim 5, line 8: “is” should be added between “loop portion” and “being moved”.
In claim 5, line 9: “is” should be added between “elongated portion” and “being moved”.
In claim 6, line 5: “one and half” should be “one and one-half” or “1.5”.
Claim 6 is also objected to because it depends from claim 5.
In claim 7, line 7: “is” should be added between “loop portion” and “being moved”.
In claim 7, line 8: “is” should be added between “elongated portion” and “being moved”.
Appropriate correction is required.
Allowable Subject Matter
Claims 1-7 would be allowed if the objections outlined above are remedied.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to disclose or suggest the treatment tool outlined in independent claims 1, 5, and 7, and in particular the specific geometry of the loop.
Conclusion
This application is in condition for allowance except for the formal matters outlined above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J SEVERSON whose telephone number is (571)272-3142.  The examiner can normally be reached on Monday-Friday 5:30-2:00 central.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Ryan J. Severson/Primary Examiner, Art Unit 3771